Citation Nr: 0714951	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for a back condition.

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of lumbosacral spine with multilevel degenerative 
disc disease and mild degenerative joint disease, L4-S1 
(claimed as a back disorder) and service is not of record.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts during the August 2006 hearing, that he 
injured his back during service.  He explained that he 
incurred several injuries to his back and was placed on light 
duty after each accident.  The veteran further added that he 
did not sustain any injuries to his back after service, and 
attributes his current back disability to his active military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a back 
disability.  The record reflects that a September 1987 
Computerized Tomography (CT) scan demonstrated degenerative 
disc disease at the L3-4 and L4-5 levels.  In July 2005, the 
veteran was diagnosed with lumbosacral spine with multilevel 
degenerative disc disease and mild degenerative joint disease 
at L4-S1 by a VA physician.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that upon review of the service medical records, the 
veteran was seen at sick call for back complaints.  In 
October 1955, service medical records note the veteran was 
seen at sick call after falling down a ladder and injuring 
his lower back.  Examination revealed some pain, and the 
veteran was diagnosed with mild lumbar strain and allowed to 
return to duty.  Again, in May 1957, he was seen at sick call 
for complaints of low back pain after slipping off a ladder.  
The veteran was noted as having "slight soreness," treated 
with codeine sulfate for pain, and was released to active 
duty two days after his treatment.  Contusion of the lumbar 
spine was noted.  Clinical evaluation of the spine during the 
May 1958 Release from Active Duty (RAD) examination was 
normal.  Postservice treatment records dated May 1993 reflect 
complaints of low back pain.  The May 1993 private treatment 
record indicated that the veteran reported an "approximately 
ten-year history" of lower back pain.  Thus, there is no 
evidence of continuity of symptomatology from the time the 
veteran separated from service until many years later.

In July 2005, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that his first symptoms of his back condition occurred when 
he fell twice during service in 1955 and 1957.  He explained 
that he was seen by a doctor and remained in the hospital for 
a week.  The veteran indicated that he has had no surgery, 
braces, or ambulatory aides; however, his back hurts 
constantly, averaging 8 out of 10 in terms of intensity.  He 
treats his pain with Ibuprofen, and in the past twelve 
months, has had no other treatment by a doctor.  Upon a 
review of the claims file and physical examination of the 
veteran, the examiner diagnosed the veteran with lumbosacral 
spine with multilevel degenerative disc disease and mild 
degenerative joint disease, L4-S1.  The examiner opined that 
the veteran's current low back condition is not caused by or 
a result of his inservice back incidents.  He concluded that 
the veteran was "18 and 20 years old respectively at that 
time, and those incidents were insignificant from an 
orthopedic standpoint to produce the findings on x-ray . . . 
."  There is no other objective competent evidence that 
contradicts this medical opinion.  

Although the veteran is competent to allege that he had back 
problems in service, he is not competent to attribute the 
current back disability to his service, as that would require 
a medical opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a back condition, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran.  In 
the July 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
November 2004 rating decision, the veteran has not been 
prejudiced, as the claim of entitlement to service connection 
for a back condition is denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records dated June 2005, and 
private treatment records from September 1987 to June 1993.  
The Board notes that the veteran has indicated he is 
receiving Social Security Administration (SSA) disability 
benefits.  The RO requested records from SSA, and SSA 
responded in April 2005 that the veteran did not file for 
disability benefits.  VA also provided an examination in 
connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

Entitlement to service connection for a back condition is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


